Exhibit 10.2

 



AMENDMENT NO. 1 TO THE ASSET PURCHASE AGREEMENT

BY AND AMONG MOOG INC. AND SUREFLY, INC. AND

WORKHORSE GROUP INC.

 

THIS AMENDMENT NO. 1 TO THE ASSET PURCHASE AGREEMENT BY AND AMONG MOOG INC. AND
SUREFLY, INC. AND WORKHORSE GROUP INC. (this “Amendment”) is entered into as of
the 4th day of October, 2019, by and between MOOG Inc., a New York corporation
(“Purchaser”), and SUREFLY, INC., a Delaware corporation, and WORKHORSE GROUP
INC., a Nevada corporation, and (“Seller”). All capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Agreement (as defined below).

 

RECITALS:

WHEREAS, Purchaser and Seller entered into that certain Asset Purchase Agreement
by and Among Purchaser and Seller dated October 1, 2019 (the “Agreement”);

 

WHEREAS, the Agreement provides for a closing date of October 4, 2019; and

 

WHEREAS, Purchaser and Seller desire to amend the Agreement to provide for a
closing date of October 9, 2019.

 

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby, intending to be legally bound, agree as
follows: 

 

1.            Amendments.





a.                   Section 1.1(k) of the Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“Closing Date” means the thirtieth calendar day following the date of execution
of this Agreement or on such other date and at such place as the parties hereto
shall mutually agree, but in no event later than October 9, 2019; if the
purchase contemplated by this Agreement has not closed by that date, this
Agreement shall be terminated and the Parties shall bear no further legal
responsibility to each other.

2.            Ratification. Except as provided for in this Amendment, no
changes, amendments or other modifications have been or are being made to the
terms of the Agreement, and such terms are hereby ratified and confirmed and
remain in full force and effect.

1 

 



3.            Effect of Amendment. Whenever the Agreement is referred to in the
Agreement or in any other agreements, documents and instruments, such reference
shall be deemed to be to the Agreement as amended by this Amendment.

4.            Governing Law. This Amendment is made and executed with the
intention that the construction, interpretation and validity hereof shall be
determined in accordance with and governed by the laws of the State of New York.

5.            Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Transmission of images of
signed signature pages by facsimile, e-mail or other electronic means shall have
the same effect as the delivery of manually signed documents in person.

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first written above.

 





SELLER: Surefly Inc.   Workhorse Group Inc.       By:/s/ Duane Hughes   By: /s/
Duane Hughes Name: Duane Hughes   Name: Duane Hughes Title: CEO   Title: CEO    
  PURCHASER: MOOG Inc.           By: /s/ Mark Trabert     Name: Mark Trabert    
Title: President, Aircraft Group    

 



2 

 

